Cook, J.,
delivered the opinion, of the court.
The indictment in this case, charging appellant with the unlawful selling of intoxicating liquors, lays the date of the crime “on the-day of-, 1911.” Several witnesses were introduced whose testimony proved sev-ral distinct sales in the fall of 1911. In order that evidence may be given of more than one offense occurring anterior to the date laid in the indictment, the date must be specifically laid. Section 1762 of the Code of 1906 does not apply in a case like this. It is not sufficient to merely aver that the offense was committed some time during 1911. If the indictment had laid the date upon some fixed day in 1911, then evidence of several sales made anterior to the date and within the period of the' statute of limitations would have been competent under section 1762.

Reversed and remanded.